DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 26 January 2022. In view of this communication, claims 1-16 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotoh et al. (US 2006/0223307 A1), hereinafter referred to as Gotoh et al.
Regarding claim 1, Gotoh et al. teaches printed wiring board (10) comprising: a substrate (10) including a planar insulating layer having a through hole (via hole 16) in a thickness direction of the planar insulating layer (10); and (Gotoh et al. Fig. 1, paragraph 45: a via hole 16 penetrates the base material of a circuit board base material 10)
A via (16) comprising a conductive material (18) that fills the through hole (16), the via (16) having a first filled portion (20) of the conductive material (18) in at least a central portion of the through hole (16),  a second filled portion (24) of the conductive material (18) in a region of the through hole (16) (Gotoh et al. paragraph 45: conductor material 18 in via hole has three layers 20, 22, 24; a thin plating layer 22 is the interface between layers 20, 24)

    PNG
    media_image1.png
    231
    388
    media_image1.png
    Greyscale

Gotoh et al. Fig. 1
Wherein the first filled portion (20) has a shape of a conical frustum having a conical surface that is inclined in the thickness direction so as to taper from a first surface (upper surface of substrate 10) of the planar insulating layer (10) toward a second surface (lower surface of substrate 10)  of the planar insulating layer (10) that is opposite to the first surface, and the first filled portion (20) has an upper base surface that is parallel to the second surface. (Gotoh et al. Fig. 1, paragraphs 45, 47: via hole 16 and conductive filler layers 18 are conical; base of layer 20 which is in direct contact with layer 14 is parallel to upper side of base material 10)
Regarding claim 6, Gotoh discloses the printed wiring board according to claim 1, wherein a first surface diameter of the through hole on the first surface (upper surface of substrate 10) is larger than a second surface diameter of the through hole on the second surface (lower surface of substrate 10). (Gotoh et al. Figure 1, paragraph 16: the cross section of the via formed as a result of the disclosed process is trapezoidal; paragraphs 45-47: the conical via has a smaller diameter at the base and larger diameter at the upper surface of the substrate 10)
Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 2015/0313018 A1), hereinafter referred to as Maeda.
Regarding claim 1, Maeda, as least as described in the second embodiment shown in Figure 5, discloses a printed wiring board comprising:
a substrate (1011) including a planar insulating layer (layers 1022, 1023) having a through hole (1030) in a thickness direction of the planar insulating layer; and (Maeda Fig. 1; paragraphs 107, 108: support layer with resin layers 1022, 1023 has through hole 1030 penetrating therethrough)

    PNG
    media_image2.png
    380
    442
    media_image2.png
    Greyscale

Maeda Fig. 1
a via (21) comprising a conductive material (conductor 1031) that fills the through hole, the via having a first filled portion (considering the lower portion) of the conductive material in at least a central portion of the through hole, a second filled portion (considering the upper portion) of the conductive material in a region of the through hole that is not filled by the first filled portion (since the Examiner considers each portion is separate and independent interfacing with each other at layer 1021, even though they both formed at the same time) , and an interface (considering at layer 1021 between upper and lower portion of the via) between the second filled portion and the first filled portion, or between the second filled portion and the planar insulating layer;
wherein the first filled portion (the lower portion) has a shape of a conical frustum having a conical surface (a cone shape) that is inclined in the thickness direction so as to taper from a first surface (considering the upper surface of layer 1011) of the planar insulating layer toward a second surface (considering the lower surface of layer 1011) of the planar insulating layer that is opposite to the first surface, and the first filled portion has an upper base surface that is parallel to the second surface. (Maeda Figure 5, paragraphs 107, 108: the diameter of the through hole 1030 gradually decreases from the lower surface of the support layer 1011 toward the glass fiber layer 1021 forming a conical shape)
Regarding claim 2, Maeda teaches the printed wiring board according to claim 1, comprising a second substrate (1052) superposed on the first surface (lower surface of layer 1011) of the planar insulating surface (1011). (Maeda Figure 1; paragraph 112: build up layer 1013 includes an insulating layer 1052)
Regarding claim 5, Maeda as applied to claim 1 above teaches the printed wiring board according to claim 1 (see above), wherein a first surface (upper surface of layer 1011) diameter of the through hole (1030) on the first surface is equal to or smaller than a second surface diameter (lower surface of layer 1011) of the through hole (1030) on the second surface. (Maeda paragraph 121: the diameter of opening of the through hole 1030 on the surface P12 side is larger than the opening of the through hole 1030 on the surface P11 side)
Regarding claim 10, Maeda as applied to claim 2 above teaches the printed wiring board according to claim 1 (see above), wherein a first surface (upper surface of layer 1011) diameter of the through hole (1030) on the first surface is equal to or smaller than a second surface diameter (lower surface of layer 1011) of the through hole (1030) on the second surface. (Maeda paragraph 121: the diameter of opening of the through hole 1030 on the surface P12 side is larger than the opening of the through hole 1030 on the surface P11 side)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. in view of Maeda.
Regarding claim 2, Gotoh et al. teaches the printed wiring board according to claim 1, but does not teach a second substrate superposed on the first surface (upper surface of substrate 10) of the planar insulating substrate (10). 
(Maeda Fig. 5, paragraph 109: insulating layer 1042 may be formed on upper surface of 1011)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as claimed to form further substrates on the planar insulating substrate of Gotoh as taught by Maeda after the formation of the via in the planar insulating substrate because the additional insulating substrates of Maeda allow for further electrical connections to be made between layers and to components (Maeda paragraphs 125 and 126). Further, a multilayer structure as disclosed by Maeda allows for improved wiring density (Maeda paragraph 8, 109) by allowing additional connections to be made between layers and components.
Regarding claim 13, Gotoh et al. in view of Maeda teaches the printed wiring board according to claim 2 (see above), wherein a first surface diameter (upper surface of substrate 10) of the through hole is larger than a second surface diameter of the through hole on the second surface (lower surface of substrate 10). (Gotoh et al. Figure 1, paragraph 16: the cross section of the via formed as a result of the disclosed process is trapezoidal; paragraphs 45-47: the conical via has a smaller diameter at the base and larger diameter at the upper surface of the substrate 10)
Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. in view of Maeda as applied to claim 2 above, in further view of Park et al. (US 2008/0053688 A1), hereinafter referred to as Park et al.
Regarding claim 3, Gotoh et al. in view of Maeda teaches the printed wiring board according to claim 2 (see above), but does not teach that a material forming the planar insulating layer (Gotoh et al. Figure 1, 10) is different from a material forming an insulating layer of the second substrate (Maeda Figure 5, 1042). (Gotoh et al. does not teach a material for the base substrate 10; Maeda paragraph 124:  the insulating layer 1042 is an epoxy resin)
Polytetrafluoroethylene is old and well-known material in printed circuit board art (see Park et al.). It is merely a matter of choice to select a known material for a particular application.
 the planar insulating layer is made of polytetrafluoroethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Therefore, as it would have been obvious to form the base material (10) of Gotoh et al. from PTFE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the planar insulating substrate and the second insulating substrate, taught by Maeda as an epoxy resin, of different materials.
Regarding claim 4, Tani et al. in view of Gotoh et al. teaches the printed wiring board according to claim 3 (see above), wherein the planar insulating layer is made of polytetrafluoroethylene. 
Regarding claim 14, Gotoh et al. in view of Maeda, in further view of Park et al. teaches the printed wiring board according to claim 3 (see above), wherein a first surface diameter (upper surface of substrate 10) of the through hole is larger than a second surface diameter of the through hole on the second surface (lower surface of substrate 10). (Gotoh et al. Figure 1, paragraph 16: the cross section of the via formed as a result of the disclosed process is trapezoidal; paragraphs 45-47: the conical via has a smaller diameter at the base and larger diameter at the upper surface of the substrate 10)
Regarding claim 15, Gotoh et al. in view of Maeda, in further view of Park et al. teaches the printed wiring board according to claim 4 (see above), wherein a first surface diameter (upper surface of substrate 10) of the through hole is larger than a second surface diameter of the through hole on the second surface (lower surface of substrate 10). (Gotoh et al. Figure 1, paragraph 16: the cross section of the via formed as a result of the disclosed process is trapezoidal; paragraphs 45-47: the conical via has a smaller diameter at the base and larger diameter at the upper surface of the substrate 10)
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. in view of view of Park et al. (US 2008/0053688 A1), hereinafter referred to as Park et al.
Regarding claim 3, Maeda teaches the printed wiring board according to claim 2 (see section 5 above), but does not teach that a material forming the planar insulating layer (1011) is different from a material forming an insulating layer of the second substrate (1042). (Maeda teaches that both the insulating layers 1022 and 1023 are formed of the same epoxy resin as 1042)
Polytetrafluoroethylene is old and well-known material in printed circuit board art (see Park et al.). It is merely a matter of choice to select a known material for a particular application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the planar insulating layer made of polytetrafluoroethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Therefore, as it would have been obvious to form the insulating layers (1022, 1023) of PTFE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the planar insulating substrate (1022, 1023) and the second insulating substrate (1042) of different materials.
Regarding claim 4, Maeda in view of Park et al. teaches the printed wiring board according to claim 3 (see above), wherein the planar insulating layer (1011) is made of polytetrafluoroethylene. 
Regarding claim 11, Maeda in view of Park et al. as applied to claim 3 above teaches the printed wiring board according to claim 3 (see above), wherein a first surface (lower surface of layer 1011) diameter of the through hole (1030) on the first surface is equal to or smaller than a second surface diameter (upper surface of layer 1011) of the through hole (1030) on the second surface. (Maeda paragraph 121: the diameter of opening of the through hole 1030 on the surface P12 side is larger than the opening of the through hole 1030 on the surface P11 side)
Regarding claim 12, Maeda in view of Park et al. as applied to claim 4 above teaches the printed wiring board according to claim 4 (see above), wherein a first surface (lower surface of layer 1011) diameter of the through hole (1030) on the first surface is equal to or smaller than a second surface (Maeda paragraph 121: the diameter of opening of the through hole 1030 on the surface P12 side is larger than the opening of the through hole 1030 on the surface P11 side)
Allowable Subject Matter
Claims 7-9 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a combination of limitations that includes a first filling step of filling the bottomed hole with a conductive material, thereby forming a first filled portion; a bottom wall removing step of removing, on the second surface, at least a bottom wall of the bottomed hole, thereby exposing the conductive material; and a second filling step of filling, with the conductive material, a space formed after the bottom wall is removed, thereby forming a via. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ifis (US 20200251351 A1) discloses a filled through-hole/via of a conical shape. The through-hole has a conical cross section and is filled in two steps, first portion 120, second portion 132. 
Ling (US 20200137892 A1) discloses a via with two conductive filling portions that has a smaller upper diameter than lower diameter.
Tseng (US 2011/0155441 A1) discloses a via with two conductive filling portions. The insulating substrate through which the via is drilled is mounted on a second substrate.
Niki (US 2010/0243311 A1) discloses a via with two conductive filling portions. The insulating substrate through which the via is drilled is mounted on a second substrate.
Moran (US 2009/0148594 A1) discloses a via that has a smaller upper diameter than lower diameter. The insulating substrate through which the via is drilled is mounted on a second substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847